DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2019/0229266 A1) in view of Dayan et al. (Chem. Mater. 2018, 30, 8017-8024).
Regarding claims 1-3, Jung shows in Figs. 1, 12A, 12B and related text a resistive-switching memory ([0058], lines 1-3) comprising:
a positive electrode 500 (or 100) ([0059], line 11);
a negative electrode 100 (or 500) ([0059], line 3); and
a resistive switching layer 300 disposed between and in (electrical and thermal) contact with the positive electrode and the negative electrode ([0059], lines 6-9 and 
Jung does not explicitly disclose the resistive switching layer comprises a compound of a chemical formula (A’)2An-1PbnX3n+1, wherein A’ is an ammonium ion having an asymmetric structure and comprising a phenyl group, A is a monovalent metal ion, and X is a halogen ion, A’ has an asymmetric ion distribution which may be rotated by an applied electric field, and n is 4, wherein A is a cesium and A’ is phenylethylammonium (PEA), wherein the resistive switching layer comprises a compound PEA2Cs3Pb4I13.
Dayan teaches in Fig. 3(a), Fig. 5 (n=4), Fig. 6 (n=4), Fig. 7 (PEA, n=4), Fig. 8 ((PEA)2Cs3Pb4I13) and related text the resistive switching layer comprises a compound (PEA)2Cs3Pb4I13 (see Fig. 8) of the chemical formula (A')2An-1PbnX3n+1 (see caption of Fig. 3(a)), 
wherein 
A' is an ammonium ion (PEA = phenylethylammonium) having an asymmetric structure and comprising a phenyl group, A is a monovalent metal ion (Cs+ = cesium), and X is a halogen ion (I- = iodine) (note: PEA must inherently have an asymmetric structure, because Applicant’s claim 2 recites “A’ is phenylethylammonium (PEA)”), 
A' has an asymmetric ion distribution which may be rotated by an applied electric field (note: PEA must inherently have an asymmetric ion distribution which may be rotated by an applied electric field, because Applicant’s claim 2 recites “A’ is phenylethylammonium (PEA)”; see Applicant’s specification at p. 10, lines 14-17), and 
n is 4, 

wherein the resistive switching layer comprises a compound PEA2Cs3Pb4I13.
Although Dayan is from a different field of endeavor than the claimed invention (i.e., the claimed invention is in the field of resistive switching memory, and Dayan is in the field of photovoltaics), Dayan is reasonably pertinent to the problem faced by the present inventor, namely the low stability of an organic metal halide having a perovskite crystal structure when it is used as a resistive switching layer.  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jung’s device to form the resistive switching layer to comprise a compound of a chemical formula (A’)2An-1PbnX3n+1, wherein A’ is an ammonium ion having an asymmetric structure and comprising a phenyl group, A is a monovalent metal ion, and X is a halogen ion, A’ has an asymmetric ion distribution which may be rotated by an applied electric field, and n is 4, wherein A is a cesium and A’ is phenylethylammonium (PEA), wherein the resistive switching layer comprises a compound PEA2Cs3Pb4I13, as taught by Dayan, in order to provide a low-dimensional, hybrid organic-inorganic halide perovskite material having improved stability (Dayan: page 8023, Conclusions, lines 6-8), improved photostability (Dayan: page 8023, Conclusions, lines 11-13) and enhanced humidity resistance (Dayan: page 8021, left column, fifth full paragraph, lines 2-4), thereby furthering Jung’s objective of improving stability to moisture and light (Jung: [0027]), and in order to follow Jung’s suggestion that in Chemical Formula 2 (Jung’s chemical formula for the organic metal halide having the two-dimensional perovskite crystal structure; see [0088] of 2PbI4 together with Jung’s suggestion in paragraph [0096] that R may include an alkali metal cation (e.g., Cs) in addition to the organic cation (e.g., PEA) would motivate one of ordinary skill in the art to use Dayan’s material (PEA)2Cs3Pb4I13 to form the second resistance change layer 300 in Jung’s embodiment of Fig. 1.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “Jung fails to disclose or suggest ‘a resistive switching layer disposed between and in contact with the positive electrode and the negative electrode,’ and Dayan fails to cure the deficiencies of Jung,” it is noted that the term “contact” is a broad term encompassing not only physical (i.e., direct) contact but also electrical contact and thermal contact, as understood by one of ordinary skill in the resistive random access memory (RRAM) art.  Although Jung’s second resistance change layer 300 is not in physical (direct) contact with the second electrode 500 due to the polymer protective layer 400 being interposed therebetween, it is respectfully submitted that Jung’s second resistance change layer 300 is in electrical 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/CUONG Q NGUYEN/Primary Examiner, Art Unit 2811